Citation Nr: 1747793	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-16 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable rating for hypertension on an extraschedular basis pursuant to 38 C.F.R. § 3.321. 


REPRESENTATION

Veteran represented by:  Mr. Michael F. Marino III, Attorney at Law


ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1966 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In that rating decision, the RO granted service connection for hypertension as secondary to service-connected posttraumatic stress disorder (PTSD) and assigned a noncompensable rating, effective from January 7, 2008.  The Veteran appealed the initial rating.

This case has previously been before the Board twice, in November 2013 and April 2015.  In November 2013, the Board remanded the matter to the RO for additional development.  In April 2015, the Board denied entitlement to an initial compensable rating for hypertension.  

The Veteran appealed the Board's April 2015 decision to the United States Court of Appeals for Veterans Claims (the Court).  In a November 2016 Memorandum Decision, the Court vacated the portion of the Board's decision denying referral for an extraschedular evaluation and remanded the matter to the Board for readjudication.  The Court affirmed the remainder of the Board's decision.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the rating schedule is sufficient.  See 38 C.F.R. § 4.20, 4.27 (2016).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Thus, in exceptional cases where the rating is inadequate, VA has determined that it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  

The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  Id.  

To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Director of the VA's Compensation and Pension Service is authorized to approve, on the basis of the above criteria, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Id.    

Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather, the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Anderson v. Shinseki, 22 Vet. App. 423 (2009).  However, the Board must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).   

Whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) requires a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  If (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Id.  

The first Thun element compares a claimant's symptoms to the rating criteria, while the second addresses the resulting effects of those symptoms.  Although the first and second elements are interrelated, they involve separate and distinct analyses.  Thus, "an error with respect to one element does not necessarily affect the Board's analysis of the other element."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016). If either element is not met, then referral for extraschedular consideration is not appropriate.  Id. at 494-95.   

Additionally, "the plain language of § 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple disabilities." Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The three-part analysis set forth in Thun similarly applies in considering whether referral is warranted based on the combined effects of a Veteran's service-connected disabilities.  Yancy, 27 Vet. App. at 495.

Before the Court, the Veteran argued that the Board failed to provide adequate reasons or bases when it determined extraschedular consideration was not warranted for his claim.  He specifically asserted that the Board did not adequately consider or discuss the combined effects of his service-connected disabilities when evaluating whether his claim required extraschedular referral.  He also argued that the schedular criteria for hypertension do not adequately contemplate the collective impact of his service-connected disabilities.

In its November 2016 Memorandum Decision, the Court agreed with the Veteran in finding that the Board did not consider the collective impact of the Veteran's other service-connected disabilities in denying referral for extraschedular consideration.  The Court specifically pointed to the Veteran's contentions that his service-connected PTSD worsens the symptoms of his service-connected hypertension, particularly at night, to highlight the potential combined effects of his disabilities.  Accordingly, the Court remanded the matter to the Board to provide an adequate statement of reasons and bases for whether referral for extraschedular consideration is warranted.     

Upon consideration of the points raised by the Court, the Board finds that referral is warranted for consideration of whether the collective impact of the Veteran's service-connected disabilities supports an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to his service-connected disabilities.  As the evidence of record suggests that the Veteran's PTSD worsens the symptoms of his hypertension, the regular schedular evaluations may be inadequate as they do not contemplate the combined effects of the Veteran's service-connected disabilities.  Further, the Veteran has contended that his service-connected disabilities have interfered with his employment.  Therefore, upon remand, the RO should prepare such a referral to the Director of VA's Compensation and Pension Service.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the case to the Director of VA's Compensation and Pension Service for an initial compensable rating for hypertension on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, with consideration of the combined effects of the Veteran's service-connected disabilities. 

 2.  After the development requested above has been completed, the RO should again review the record.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his attorney and allow the appropriate time for response.  Then, return to the case to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




